          Case 1:19-cv-09856-JPO Document 24 Filed 09/14/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 HIMELDA MENDEZ,
                                Plaintiff,
                                                                   19-CV-9856 (JPO)
                      -v-
                                                                OPINION AND ORDER
 BATH & BODY WORKS, LLC,
                     Defendant.


J. PAUL OETKEN, District Judge:

       Himelda Mendez brings suit against Bath & Body Works, LLC, alleging that the

company’s failure to sell Braille gift cards is discrimination prohibited by federal and state law.

Bath & Body Works moves to dismiss the complaint on the grounds that the Court lacks

jurisdiction and that Mendez has failed to state a claim. (Dkt. No. 16.) Since the facts and

claims of this case are nearly identical to those of this Court’s recent decision in Mendez v.

Outback Steakhouse of Florida, LLC, No. 19-CV-9858, 2020 WL 4273820 (S.D.N.Y. July 23,

2020), that decision governs the outcome here. For the reasons that follow, the Court concludes

that it has jurisdiction but that Mendez has failed to state a claim. Bath & Body Works’s motion

is granted.

I.     Background

       The relevant facts — assumed to be true for the purposes of this motion to dismiss, see

Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009) — are taken from the operative complaint (Dkt.

No. 14 (“Compl.”)).

       Plaintiff Himelda Mendez is a legally blind person requiring Braille to read written

material. (Compl. ¶ 2.) Defendant Bath & Body Works, LLC owns and operates several retail

stores in New York City and New York State, including one store roughly two blocks away from



                                                 1
          Case 1:19-cv-09856-JPO Document 24 Filed 09/14/20 Page 2 of 4




Mendez’s residence. (Compl. ¶¶ 25–26.) Bath & Body Works sells and utilizes gift cards for

consumers to purchase the company’s goods. (Compl. ¶ 30.) However, neither the gift cards nor

their packaging contain Braille or other aids to communicate the contents of the gift cards to

visually impaired consumers like Mendez. (Compl. ¶ 36.) On October 21, 2019, Mendez called

Bath & Body Works’s customer service office to purchase a gift card and asked whether the

company sold Braille gift cards; she was told that no such gift cards were sold. (Compl. ¶ 16.)

       In response, Mendez filed this putative class action suit on behalf of legally blind persons

who would like to buy Braille gift cards from Bath & Body Works. (Compl. ¶¶ 60–62.) Mendez

alleges that Bath & Body Works’s failure to offer Braille gift cards violates the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12,182 et seq., and similar New York State and New

York City laws. (Compl. ¶ 105.) She seeks compensatory damages, fees, and declaratory and

injunctive relief. (Compl. at 24–25.) Bath & Body Works filed a motion to dismiss for lack of

subject matter jurisdiction and for failure to state a claim under Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6). (Dkt. No. 16.)

II.     Discussion

       In Outback Steakhouse, 2020 WL 4273820, at *1, this Court was presented with virtually

the same set of facts and claims as those at issue here — indeed, the operative complaints in both

cases are almost word-for-word identical, with the same plaintiff represented by the same law

firm in both instances. The sole material difference between the cases is the corporate identity of

the defendant. In other words, Outback Steakhouse controls this case completely. While

Mendez has standing to pursue her claims against Bath & Body Works, see id. at *2–3, her ADA

claims fail as a matter of law. First, gift cards are a good that Bath & Body Works has no duty to

modify under the ADA. Outback Steakhouse, 2020 WL 4273820, at *3 (quoting Mendez v. BG

Retail LLC, No. 19-CV-11166, 2020 WL 3318293, at *2 (S.D.N.Y. June 18, 2020)). Second,


                                                 2
          Case 1:19-cv-09856-JPO Document 24 Filed 09/14/20 Page 3 of 4




Mendez has not “plead[ed] facts indicating that [Bath & Body Works] refused her any [and all]

means of ‘effective communication’ with respect to its gift cards,” id. at *4 (emphasis omitted)

(quoting 28 C.F.R. § 36.303(c)(1)(ii)), so her claim that Bath & Body Works violates the ADA

simply by failing to offer Braille gift cards as an “auxiliary aid[]” is also insufficient, see id.

(quoting 42 U.S.C. § 12182(b)(2)(A)(iii)).

        Without the dismissed federal claims, the Court declines to exercise supplemental

jurisdiction over Mendez’s state and city claims. See Outback Steakhouse, 2020 WL 4273820, at

*4 (citing 28 U.S.C. § 1367(c)(3)).

        As was the case in Outback Steakhouse, Mendez is invited to inform the Court how a

second amended complaint would state a sufficient claim — specifically, whether there are

“additional facts indicating that [Bath & Body Works] failed to provide auxiliary aids or services

ensuring effective communication of the information on its gift cards to blind persons.” 2020

WL 4273820, at *4.

III.    Conclusion

        For the foregoing reasons, Defendant’s motion to dismiss for failure to state a claim is

GRANTED.

        Plaintiff may file a letter motion requesting leave to file a second amended complaint,

provided that she does so on or before October 6, 2020. If she chooses not to seek leave to

amend, she is directed to so indicate in a letter filed by the same date. If Plaintiff chooses not to

amend, or does not file a letter within the indicated time limit, the Court will enter final judgment

and direct the Clerk of Court to close this case, permitting an appeal.

        SO ORDERED.




                                                   3
        Case 1:19-cv-09856-JPO Document 24 Filed 09/14/20 Page 4 of 4




Dated: September 14, 2020
       New York, New York

                                   ____________________________________
                                              J. PAUL OETKEN
                                          United States District Judge




                                      4
